 



Exhibit 10.5

FORM OF EXECUTIVE AGREEMENT

     This EXECUTIVE AGREEMENT (the “Agreement”) is made and entered into as of
the ___day of ___, 2004 (the “Effective Date”), by and between HUMAN GENOME
SCIENCES, INC. (the “Company”), and ___(“Executive”).

     In consideration of the services provided by Executive and the covenants
and agreements contained herein, and for other good and valuable consideration
the sufficiency of which is acknowledged by the parties to this Agreement, the
Company and Executive agree as follows:

     1. Severance Benefits. Notwithstanding anything in any existing agreement
between the Company and Executive to the contrary, in the event that Executive’s
employment with the Company is terminated (a) by the Company without Cause (as
defined below), excluding for this purpose a termination due to death or total
disability (as determined under the Company’s long-term disability plan for
senior executives as then in effect), or (b) by Executive with Good Reason (as
defined below), the Company shall provide to Executive the following payments
and benefits:

          (a) As soon as practicable after the date that such termination of
employment becomes effective (the “Termination Date”), the Company shall pay to
Executive all accrued compensation, which consists of accrued but unpaid base
salary, any earned but unpaid bonuses for any prior period, all earned or vested
incentive compensation, deferred compensation and other compensation or
benefits; all accrued but unpaid reimbursable business expenses; and all accrued
but unused vacation time.

          (b) The Company shall provide or distribute, as applicable, all vested
benefits under the Company’s benefit plans, policies and programs in which
Executive participated, in accordance with the terms of such plans, policies and
programs, except to the extent that such benefits are duplicative of benefits
provided for under this Agreement.

          (c) The Company shall pay to Executive a pro-rata bonus payment the
amount of which will be the amount of Executive’s annual bonus earned for the
prior fiscal year multiplied by a fraction, the numerator of which is the number
of days during the year of Executive’s termination that transpired before the
Date of Termination, and the denominator of which is three hundred sixty-five
(365). The bonus payment will be paid to Executive as soon as practicable
following the Date of Termination.

          (d) The Company shall continue to pay Executive’s base salary during
the twelve (12) month period that commences on the Date of Termination (the
“Severance Period”). Such payments shall be paid at the same time and in the
same manner as base salary would have been paid if Executive had remained
actively employed by the Company until the end of the Severance Period.

 



--------------------------------------------------------------------------------



 



          (e) The Company shall continue to provide coverage for Executive and
Executive’s eligible dependents, at the Company’s sole expense, under the
Company’s group health plan, within the meaning of Section 607 of the Employee
Retirement Income Security Act of 1974, as amended, in which Executive and
Executive’s eligible dependents were participating as of the Date of
Termination, for twelve (12) months after the Date of Termination; provided that
Executive is not eligible to participate in a group health plan of another
entity. Executive’s (and Executive’s eligible dependents’) right to receive
continuation coverage under COBRA shall commence after, and not run coincident
with, the continuation coverage provided under this Section 1(e), and such COBRA
coverage shall be provided entirely at Executive’s expense. Executive’s (and
Executive’s eligible dependents’) right to receive continuation coverage under
this Agreement other than COBRA will terminate upon the earlier of the date
specified herein or the date that Executive (or such eligible dependent, as
applicable) first becomes eligible to participate in a group health plan of
another entity.

          (f) Executive, or Executive’s estate, as applicable, shall have twelve
(12) months after the Date of Termination to exercise all vested stock options
outstanding as of the Date of Termination, but in no event may Executive or
Executive’s estate exercise any stock option beyond its term stated in the
applicable award agreement. The provisions of this Section 1(f) serve to amend
any provision in an applicable award agreement or plan document to the contrary,
whether now or hereafter existing.

     2. Release Contingency. The payments and benefits to be made pursuant to
Section 1(c), 1(d), 1(e) and 1(f) of this Agreement are conditioned upon
Executive’s prior execution and nonrevocation of a general release of claims
occurring up to the release date, in the form of Exhibit A attached hereto (with
such changes therein as may be necessary to make it valid and encompassing under
applicable law), within twenty-one (21) days of presentation thereof by the
Company to Executive.

     3. Definition Of Cause. For purposes of this Agreement, “Cause” means
(i) Executive’s willful and continued failure substantially to perform the
duties of his or her position (other than as a result of disability, as defined
in Section 72(m)(7) of the Internal Revenue Code of 1986, as amended (the
“Code”), or as a result of termination by Executive for Good Reason) after
written notice to Executive by the Board of Directors of the Company (the
“Board”) specifying such failure, provided that such “Cause” shall have been
found by a majority vote of the Board after at least ten (10) days’ written
notice to Executive specifying the failure on the part of Executive and after an
opportunity for Executive to be heard at a meeting of the Board; (ii) any
willful act or omission by Executive constituting dishonesty, fraud or other
malfeasance, and any act or omission by Executive constituting immoral conduct,
which in any such case is injurious to the financial condition or business
reputation of the Company; or (iii) Executive’s indictment of a felony under the
laws of the United States or any state thereof or any other jurisdiction in
which the Company conducts business. For purposes of this definition, no act or
failure to act shall be deemed “willful” unless effected by Executive not in
good faith and without a reasonable belief that such action or failure to act
was in or not opposed to the best interests of the Company.

-2-



--------------------------------------------------------------------------------



 



     4. Definition Of Good Reason. For purposes of this Agreement, “Good Reason”
means (i) diminution in Executive’s title, position, duties or responsibilities,
or the assignment to Executive of duties that are inconsistent, in a material
respect, with the scope of duties and responsibilities associated with
Executive’s position; (ii) material reduction in Executive’s compensation as in
effect immediately preceding the Effective Date; (iii) relocation of Executive’s
principal workplace without his or her consent to a location which is more than
fifty (50) miles from Executive’s principal workplace on the Effective Date; or
(iv) any failure by the Company to comply with and satisfy the requirements of
Section 8 of this Agreement, provided that the successor shall have received at
least ten (10) days’ prior written notice from the Company or Executive of the
requirements of Section 8. For purposes of clauses (i) and (ii) of the preceding
sentence, an isolated, insubstantial and inadvertent action not taken in bad
faith and which is remedied by the Company promptly after receipt of notice
thereof given by Executive shall be excluded. For purposes of clause (i), no
diminution of title, position, duties or responsibilities shall be deemed to
occur solely because the Company becomes a subsidiary of another corporation or
change in the reporting hierarchy incident thereto.

     5. “At Will” Employment. Except as may otherwise be expressly provided
under any other executed agreement between Executive and the Company, nothing
contained in this Agreement is intended to change the fact that the employment
of Executive by the Company is “at will” and may be terminated by either
Executive or the Company at any time.

     6. Arbitration. Any controversy, dispute or claim of whatever nature
arising out of, or in relation to, the Company’s and Executive’s relationship as
provided in this Agreement, shall be resolved first by prompt, informal, good
faith negotiations by the parties. If a mutually satisfactory resolution is not
reached by such good faith negotiations within forty-five (45) days, the parties
agree that such controversy, dispute or claim shall be resolved exclusively
through final and binding arbitration before a single neutral arbitrator
selected jointly by the parties. If the parties are unable to agree on a single
arbitrator, each of the Company and Executive shall select an arbitrator, and
those arbitrators will jointly select a third, who will arbitrate the dispute.
The arbitrator must be a former judge, and the arbitration shall be conducted in
accordance with the rules of JAMS/ENDISPUTE then in effect. The arbitration
shall take place in Rockville, Maryland. The Company will pay the direct costs
and expenses of the arbitration. The Company and Executive will each separately
pay its counsel fees and expenses; provided, however, the Company shall
reimburse Executive for Executive’s reasonable costs (including without
limitation, attorneys’ fees) incurred if Executive succeeds on the merits on a
material issue and Executive is not found to be in material breach. The parties
agree that any award rendered by the arbitrator shall be final and binding, and
that judgment upon the award may be entered in any court having jurisdiction
thereof. The provisions of this Section 6 shall survive the expiration or
termination of this Agreement and of Executive’s employment.

     7. Tax Withholding. The Company may withhold from any compensation and
benefits payable under this Agreement all applicable federal, state, local, or
other taxes.

     8. Assignment. This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective heirs, representatives, successors
and assigns. This Agreement shall not be assignable by Executive (but any
payments due under this Agreement which would

-3-



--------------------------------------------------------------------------------



 



be payable at a time after Executive’s death shall be paid to Executive’s
designated beneficiary or, if none, Executive’s estate). The Company shall
require any successor, whether direct or indirect, by purchase, merger,
consolidation or otherwise, to all or substantially all of the business and/or
assets of the Company expressly to assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would have been required
to perform it if no such succession had taken place. As used in this Agreement,
the term “Company” shall mean both the Company as defined above and any such
successor.

     9. Entire Agreement; Non-Duplication Of Benefits. This Agreement shall
constitute the entire understanding of the parties with respect to the subject
matter herein and shall supersede any and all existing oral or written
agreements, representations, or warranties between Executive and the Company or
any of its subsidiaries or affiliated entities relating to the terms of
Executive’s employment by the Company, but shall not supersede that certain
Employee Confidential Information, Invention and Non-Competition Agreement
between the Company and Executive dated ___, ___, nor the provisions of the
Company’s Key Executive Severance Plan (the “Severance Plan”) in which Executive
is a participant. In the event that Executive is entitled to benefits under the
Severance Plan and this Agreement, Executive shall be entitled to the better
benefits of the two, determined in the aggregate and in Executive’s discretion,
and in no event will Executive be entitled to benefits under both this Agreement
and the Severance Plan.

     10. Amendment. This Agreement shall not be amended except by a written
agreement signed by both parties.

     11. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Maryland applicable to agreements made
and to be performed in that State, without regard to its conflict of laws
provisions.

     12. Notices. Any notice, consent, request or other communication made or
given in connection with this Agreement shall be in writing and shall be deemed
to have been duly given upon receipt when delivered by hand or by overnight
courier, or three (3) days after deposit in the U.S. mail by registered or
certified mail, return receipt requested, with proper postage affixed, to the
parties at their following respective addresses or at such other address as each
may specify by notice to the other in accordance with this Section. Notices to
the Company shall be addressed to the Secretary of Human Genome Sciences, Inc.
at 14200 Shady Grove Road, Rockville, Maryland 20850. Notices to the Executive
shall be addressed to Executive’s address as reflected on Company’s personnel
records.

     13. No Duty To Mitigate. The Company agrees that, if Executive’s employment
with the Company terminates, Executive is not required to seek other employment
or to attempt in any way to reduce any amounts payable to or in respect of
Executive by the Company pursuant to this Agreement. Further, the amount of any
payment or benefit provided for in this Agreement shall not be reduced by any
compensation earned by Executive as the result of employment by another employer
or by retirement benefits.

-4-



--------------------------------------------------------------------------------



 



     14. Non Exclusivity Of Rights. Nothing in this Agreement shall prevent or
limit Executive’s continuing or future participation in any benefit, bonus,
incentive or other plan or program provided by the Company and for which
Executive may qualify, nor shall anything herein limit or otherwise negatively
affect such rights as Executive may have under any stock option or other
agreement with the Company or any of its affiliated companies. Except as
otherwise provided herein, amounts and benefits which are vested benefits or
which Executive is otherwise entitled to receive under any plan, program,
agreement or arrangement of the Company at or subsequent to the Date of
Termination shall be payable in accordance with such plan or program.

     15. Counterparts. This Agreement may be executed in any number of
counterparts, by original signature or facsimile, each of which so executed
shall be deemed to be an original, and such counterparts will together
constitute but one Agreement.

* * * * *

     IN WITNESS WHEREOF, this Agreement is EXECUTED and EFFECTIVE as of the day
set forth above.

       

[NAME OF EXECUTIVE]   WITNESS:

(“Executive”)    
 
     

     
 
     

HUMAN GENOME SCIENCES, INC.   ATTEST:

(“Company”)    
By:
     

     
 
     
Title:
     

-5-



--------------------------------------------------------------------------------



 



EXHIBIT A to EXECUTIVE AGREEMENT

GENERAL RELEASE

     For and in consideration of the promises made in the Executive Agreement
(defined below), the adequacy of which is hereby acknowledged, the undersigned
(“Executive”), for himself, his heirs, administrators, legal representatives,
executors, successors, assigns, and all other persons claiming through
Executive, if any (collectively, “Releasers”), does hereby release, waive, and
forever discharge Human Genome Sciences, Inc. (“Company”), Company’s
subsidiaries, parents, affiliates, related organizations, employees, officers,
directors, attorneys, successors, and assigns (collectively, the “Releasees”)
from, and does fully waive any obligations of Releasees to Releasers for, any
and all liability, actions, charges, causes of action, demands, damages, or
claims for relief, remuneration, sums of money, accounts or expenses (including
attorneys’ fees and costs) of any kind whatsoever, whether known or unknown or
contingent or absolute, which heretofore has been or which hereafter may be
suffered or sustained, directly or indirectly, by Releasers in consequence of,
arising out of, or in any way relating to Executive’s employment with Company or
any of its affiliates, status as an officer, and the termination of Executive’s
employment or removal as an officer. The foregoing release and discharge, waiver
and covenant not to sue includes, but is not limited to, all claims and any
obligations or causes of action arising from such claims, under common law
including wrongful or retaliatory discharge, breach of contract (including but
not limited to any claims under the Executive Agreement between Company and
Executive, dated as of                     , 2004, as amended from time to time
(the “Executive Agreement”) and any claims under any stock option and
equity-based award agreements between Executive and Company) and any action
arising in tort including libel, slander, defamation or intentional infliction
of emotional distress, and claims under any federal, state or local statute
including Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1866 and 1871 (42 U.S.C. § 1981), the National Labor Relations Act, the Family
and Medical Leave Act, the Age Discrimination in Employment Act (ADEA), the Fair
Labor Standards Act, the Americans with Disabilities Act of 1990, the
Rehabilitation Act of 1973, the Maryland Human Rights Act, or the discrimination
or employment laws of any state or municipality, and/or any claims under any
express or implied contract which Releasers may claim existed with Releasees.
This also includes a release by Executive of any claims for breach of contract,
wrongful discharge and all claims for alleged physical or personal injury,
emotional distress relating to or arising out of Executive’s employment with
Company or the termination of that employment; and any claims under the WARN Act
or any similar law, which requires, among other things, that advance notice be
given of certain work force reductions. This release and waiver does not apply
to any claims or rights that may arise after the date Executive signs this
General Release. The foregoing release does not apply to (a) any claims for
severance pay or benefits under the Executive Agreement, (b) any claims or
rights under directors and officers liability insurance, (c) Executive’s rights
under any tax-qualified pension or claims for accrued vested benefits under any
other employee benefit plan maintained by Company; or (d) Executive’s rights as
a stockholder.

     Excluded from this release and waiver are any claims which cannot be waived
by law, including but not limited to the right to participate in an
investigation conducted by certain government agencies.

-1-



--------------------------------------------------------------------------------



 



     Executive agrees never to sue Releasees, in any forum for any claim covered
by the above waiver and release language. Executive represents and warrants that
Executive has not filed and will not file any complaint, charge, or lawsuit
against the Releasees with any government agency or any court. If Executive
violates this General Release by suing Releasees other than as set forth in the
first paragraph hereof, Executive shall be liable to the Company for its
reasonable attorneys’ fees and other litigation costs incurred in defending
against such a suit, as permitted by law.

     Executive acknowledges and recites that:

          (a)     Executive has executed this General Release knowingly and
voluntarily;

          (b)     Executive has read and understands this General Release in its
entirety;

          (c)     Executive has been advised and directed orally and in writing
(and this subparagraph (c) constitutes such written direction) to seek legal
counsel and any other advice he wishes with respect to the terms of this General
Release before executing it;

          (d)     Executive’s execution of this General Release has not been
forced by any employee or agent of the Company, and Executive has had an
opportunity to negotiate about the terms of this General Release after
consultation with an attorney of his choosing; and

          (e)     Executive has been offered twenty-one (21) calendar days after
receipt of this General Release to consider its terms before executing it.

     This General Release shall be governed by the laws of the State of
Maryland, except for the application of pre-emptive Federal law.

     Executive shall have seven (7) days from the date hereof to revoke this
General Release by providing written notice of the revocation to the Company, as
provided in Section 12 of the Executive Agreement, in which event this General
Release shall be unenforceable and null and void.

     PLEASE READ THIS AGREEMENT CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN
AND UNKNOWN CLAIMS.

             

    EXECUTIVE    
 
           
Date:
         

           
 
    [Name of Executive]    

           
 
           

    HUMAN GENOME SCIENCES, INC.    
 
           
Date:
    By:      

           
 
           

    Name:      

           
 
           

    Its:      

           

-2-